United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60359
                        Conference Calendar


ROSA FRAGA-PUENTES,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                    Respondent.



                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 520 425
                        --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Rosa Fraga-Puentes has filed a petition for review of a

final order of the Board of Immigration Appeals (BIA) affirming

the denial of her motion to reopen her removal proceeding.

Fraga-Puentes was ordered removed in absentia when she failed to

appear for her removal hearing.

     Fraga-Puentes argues that the BIA abused its discretion in

light of evidence that she failed to receive notice of the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60359
                                -2-

removal hearing.   She also argues that the BIA’s decision was an

abuse of discretion because the lack of notice violated her due

process rights.

     We have reviewed the record and the briefs submitted by the

parties and have determined, in view of the substantial evidence,

that Fraga-Puentes, either actually or constructively, received

the Notice to Appear at her father’s address, that she did not

thereafter provide any different address to which the notice of

her removal hearing should be sent, and that the BIA therefore

did not abuse its discretion in denying her motion to reopen.

See Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001);

Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000); see also In

re G-Y-R, 23 I & N Dec. 181 (BIA 2001).   In addition, the mailing

of the notice of the hearing to the last address provided by

Fraga-Puentes did not violate due process.   See United States v.

Estrada-Trochez, 66 F.3d 733, 735-36 (5th Cir. 1995).

Accordingly, Fraga-Puentes’s petition for review is DENIED.